 


110 HR 678 IH: National Security Language Act
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 678 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Holt (for himself, Mr. George Miller of California, Mr. Wolf, Mr. Payne, Mrs. Myrick, Ms. Woolsey, Mr. Wu, Mrs. Davis of California, Mr. Davis of Illinois, Ms. Shea-Porter, Mr. Scott of Virginia, Mr. Klein of Florida, Mr. Patrick J. Murphy of Pennsylvania, Mr. Johnson of Georgia, Mr. Kind, Ms. McCollum of Minnesota, Mr. Van Hollen, Mr. Larson of Connecticut, Ms. Harman, Mr. Hastings of Florida, Mr. Hare, Mr. Ackerman, Mr. Berman, Ms. Bordallo, Mr. Boucher, Mr. Doyle, Mr. Fattah, Mr. Gutierrez, Mr. Gonzalez, Mr. Israel, Ms. Jackson-Lee of Texas, Ms. Zoe Lofgren of California, Ms. Eddie Bernice Johnson of Texas, Mr. McGovern, Mr. McDermott, Mr. McNulty, Mr. Moore of Kansas, Mr. Moran of Virginia, Mr. Oberstar, Mr. Olver, Mr. Price of North Carolina, Mr. Ruppersberger, Mr. Schiff, Mr. Sherman, Ms. Schakowsky, Mr. Snyder, Mr. Weiner, and Ms. Giffords) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Select Committee on Intelligence (Permanent Select) and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen the national security through the expansion and improvement of foreign language study, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Security Language Act. 
2.Encouraging early foreign language instructionTitle VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is amended— 
(1)by redesignating part D as part E; 
(2)by redesignating section 631 (20 U.S.C. 1132) as section 641; and 
(3)by inserting after section 628 the following new part: 
 
DEARLY FOREIGN LANGUAGE INSTRUCTION 
631.Early foreign language instruction 
(a)DefinitionsIn this section: 
(1)Eligible partnershipThe term eligible partnership means a partnership that— 
(A)shall include— 
(i)a foreign language department of an institution of higher education; and 
(ii)a local educational agency; and 
(B)may include— 
(i)another foreign language or teacher training department of an institution of higher education; 
(ii)another local educational agency, or an elementary or secondary school; 
(iii)a business; 
(iv)a nonprofit organization of demonstrated effectiveness, including a museum; 
(v)heritage or community centers for language study; 
(vi)language resource centers; or 
(vii)the State foreign language coordinator or State educational agency. 
(2)High-need local educational agencyThe term high-need local educational agency has the meaning given the term in section 2102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602). 
(3)Less-commonly taught foreign languagesThe term less-commonly taught foreign languages includes the languages of Arabic, Korean, Chinese, Pashto, Persian-Farsi, Serbian-Croatian, Japanese, Russian, Portuguese, and any other language identified by the Secretary of Education, in consultation with the Defense Language Institute, the Foreign Service Institute, and the National Security Education Program, as a foreign language critical to the national security of the United States. 
(4)Summer workshop or instituteThe term summer workshop or institute means a workshop or institute, conducted during the summer, that— 
(A)is conducted for a period of not less than 2 weeks; 
(B)provides for a program that provides direct interaction between students and faculty; and 
(C)provides for follow-up training during the academic year that— 
(i)except as provided in clause (ii) or (iii), shall be conducted in the classroom for a period of not less than 3 days, which may or may not be consecutive; 
(ii)if the program described in subparagraph (B) is for a period of not more than 2 weeks, shall be conducted for a period of more than 3 days; or 
(iii)if the program is for teachers in rural school districts, may be conducted through distance education. 
(b)PurposeThe purpose of this section is to improve the performance of students in the study of foreign languages by encouraging States, institutions of higher education, elementary schools, and secondary schools to participate in programs that— 
(1)upgrade the status and stature of foreign language teaching by encouraging institutions of higher education to assume greater responsibility for improving foreign language teacher education through the establishment of a comprehensive, integrated system of recruiting and advising such teachers; 
(2)focus on education of foreign language teachers as a career-long process that should continuously stimulate teachers’ intellectual growth and upgrade teachers’ knowledge and skills; 
(3)bring foreign language teachers in elementary schools and secondary schools together with linguists or higher education foreign language professionals to increase the subject matter knowledge and improve the teaching skills of teachers through the use of more sophisticated resources that institutions of higher education are better able to provide than the schools; and 
(4)develop more rigorous foreign language curricula that are aligned with— 
(A)professionally accepted standards for elementary and secondary education instruction; and 
(B)the standards expected for post-secondary study in foreign language. 
(c)Grants to Partnerships 
(1)In generalThe Secretary may award grants, on a competitive basis, to eligible partnerships to enable the eligible partnerships to pay the Federal share of the costs of carrying out the authorized activities described in this section. 
(2)DurationThe Secretary shall award grants under this section for a period of 5 years. 
(3)Federal shareThe Federal share of the costs of the activities assisted under this section shall be— 
(A)75 percent of the costs for the first year that an eligible partnership receives a grant payment under this section; 
(B)65 percent of such costs for the second such year; and 
(C)50 percent of such costs for each of the third, fourth, and fifth such years. 
(4)Non-federal shareThe non-Federal share of the costs of carrying out the authorized activities described in this section may be provided in cash or in kind, fairly evaluated. 
(5)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible partnerships— 
(A)that include high-need local educational agencies; or 
(B)that emphasize the teaching of the less-commonly taught foreign languages. 
(d)Applications 
(1)In generalEach eligible partnership desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. 
(2)ContentsAn application under paragraph (1) shall include— 
(A)an assessment of the teacher quality and professional development needs of all the schools and agencies participating in the eligible partnership with respect to the teaching and learning of foreign languages; 
(B)a description of how the activities to be carried out by the eligible partnership will be based on a review of relevant research, and an explanation of why the activities are expected to improve student performance and to strengthen the quality of foreign language instruction; and 
(C)a description of— 
(i)how the eligible partnership will carry out the authorized activities described in subsection (e); and 
(ii)the eligible partnership’s evaluation and accountability plan as described in subsection (f). 
(e)Authorized ActivitiesAn eligible partnership shall use the grant funds provided under this section for 1 or more of the following activities related to elementary schools or secondary schools: 
(1)Creating opportunities for enhanced and ongoing professional development that improves the subject matter knowledge of foreign language teachers. 
(2)Recruiting university students with foreign language majors for teaching. 
(3)Promoting strong teaching skills for foreign language teachers and teacher educators. 
(4)Establishing foreign language summer workshops or institutes (including follow-up training) for teachers. 
(5)Establishing distance learning programs for foreign language teachers. 
(6)Designing programs to prepare a teacher at a school to provide professional development to other teachers at the school and to assist novice teachers at such school, including (if applicable) a mechanism to integrate experiences from a summer workshop or institute. 
(7)Developing instruction materials. 
(f)Evaluation and Accountability PlanEach eligible partnership receiving a grant under this section shall develop an evaluation and accountability plan for activities assisted under this section that includes strong performance objectives. The plan shall include objectives and measures for— 
(1)increased participation by students in advanced courses in foreign language; 
(2)increased percentages of secondary school classes in foreign language taught by teachers with academic majors in foreign language, respectively; and 
(3)increased numbers of foreign language teachers who participate in content-based professional development activities. 
(g)ReportEach eligible partnership receiving a grant under this section shall annually report to the Secretary regarding the eligible partnership’s progress in meeting the performance objectives described in subsection (f). 
(h)TerminationIf the Secretary determines that an eligible partnership is not making substantial progress in meeting the performance objectives described in subsection (f) by the end of the third year of a grant under this section, the grant payments shall not be made for the fourth and fifth year of the grant. 
(i)Authorization of AppropriationsTo carry out this part, there are authorized to be appropriated $48,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
3.Science and technology advanced foreign language education grant program 
(a)PurposeIt is the purpose of this section to support programs in colleges and universities that— 
(1)encourage students to develop— 
(A)an understanding of science and technology; and 
(B)foreign language proficiency; and 
(2)foster future international scientific collaboration. 
(b)DevelopmentThe Secretary of Education shall develop a program for the awarding of grants to institutions of higher education that develop innovative programs for the teaching of foreign languages. 
(c)Regulations and RequirementsThe Secretary of Education shall promulgate regulations for the awarding of grants under subsection (b). Such regulations shall require institutions of higher education to use grant funds for, among other things— 
(1)the development of an on-campus cultural awareness program by which students attend classes taught in the foreign language and study the science and technology developments and practices in a non-English speaking country; 
(2)immersion programs where students take science or technology related course work in a non-English speaking country; and 
(3)other programs, such as summer workshops, that emphasize the intense study of a foreign language and science technology. 
(d)Grant DistributionIn distributing grants to institutions of higher education under this section, the Secretary of Education shall give priority to— 
(1)institutions that have programs focusing on curricula that combine the study of foreign languages and the study of science and technology and produce graduates who have both skills; and 
(2)institutions teaching the less-commonly taught languages of Arabic, Korean, Chinese, Pashto, Persian-Farsi, Serbian-Croatian, Japanese, Russian, Portuguese, and any language identified by the Secretary of Education, in consultation with the Defense Language Institute, the Foreign Service Institute, and the National Security Education Program, as a critical foreign language need. 
(e)ScienceIn this section, the term science means any of the natural and physical sciences including chemistry, biology, physics, and computer science. Such term does not include any of the social sciences. 
(f)Appropriations AuthorizedTo carry out this section, there are authorized to be appropriated $15,000,000 for fiscal year 2008 and such sums as may be necessary for each subsequent fiscal year. 
4.Federal foreign language education marketing campaignThe Secretary of Education shall establish a foreign language education marketing campaign to encourage students at secondary schools and institutions of higher education to study foreign languages, particularly languages that are less commonly taught and critical to the national security of the United States. 
5.National study of foreign language heritage communities 
(a)StudyThe Secretary of Education shall conduct a study to identify foreign language heritage communities, particularly such communities that include speakers of languages that are critical to the national security of the United States. 
(b)Foreign Language Heritage CommunityFor purposes of this section, the term foreign language heritage community means a community of residents or citizens of the United States— 
(1)who are native speakers of, or who have partial fluency in, a foreign language; and 
(2)who should be actively recruited for employment by Federal security agencies with a need for linguists. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall submit a report to the Congress on the results of the study conducted under this section. 
6.Establishment of International Flagship Language Initiative within the National Security Education Program 
(a)National Flagship Language Initiative 
(1)Expansion of grant program authoritySubsection (a) of section 802 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902(a)) is amended— 
(A)in paragraph (1)— 
(i)by striking in subsection (i)); and at the end of subparagraph (D) and inserting in subsection (j));; 
(ii)by striking the period at the end of subparagraph (E) and inserting ; and; and 
(iii)by adding at the end the following new subparagraph: 
 
(F)awarding grants to institutions of higher education to carry out activities under the International Flagship Language Initiative (described in subsection (k)).; and 
(B)in paragraph (2), by striking described in subsection (i) and inserting described in subsection (j).  
(2)Provisions of International Flagship Language InitiativeSection 802 of such Act is further amended by adding at the end the following new subsection: 
 
(k)International Flagship Language Initiative 
(1)Under the International Flagship Language Initiative, qualified institutions of higher education shall establish, operate, or improve foreign language immersion programs and activities at sites overseas designed to train students in programs in a range of disciplines to achieve advanced levels of proficiency in those foreign languages that the Secretary identifies as being the most critical in the interests of the national security of the United States. 
(2)For purposes of this subsection, an institution of higher education is deemed to be qualified if the Secretary determines that the institution has demonstrated expertise in the establishment and operation of foreign language immersion programs at sites overseas. 
(3)In awarding grants under subsection (a)(1)(F), the Secretary shall give preference to those qualified institutions of higher education that— 
(A)collaborate with established study abroad professional organizations; 
(B)demonstrate experience in recruitment, placement, programming, and assessment of students in specific countries and regions of the world; and 
(C)demonstrate relationships with language acquisition specialists. 
(4)An undergraduate student who has been awarded a scholarship under subsection (a)(1)(A) or a graduate student who has been awarded a fellowship under subsection (a)(1)(B) may participate in the activities carried out under the International Flagship Language Initiative. 
(5)An institution of higher education that receives a grant pursuant to subsection (a)(1)(F) shall give special consideration to applicants who are employees of the Federal Government.. 
(3)Inapplicability of funding allocation rules 
(A)The first sentence in the matter following subsection (a)(2) of such section is amended by inserting or under paragraph (1)(F) for the International Flagship Language Initiative described in subsection (k) after or for the scholarship program under paragraph (1)(E). 
(B)The second sentence in such matter is amended by inserting and the International Flagship Language Initiative after the National Flagship Language Initiative. 
(4)Board requirementSection 803(d)(4)(E) of such Act (50 U.S.C. 1903(d)(4)(E)) is amended by inserting before the period the following: and section 802(a)(1)(F) (relating to grants for the International Flagship Language Initiative).. 
(b)FundingSection 811(b) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1911(a)) is amended— 
(1)by inserting (1) after (a) Fiscal Year 2005.—; and 
(2)by adding at the end the following new paragraph: 
 
(2)In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, the Director of National Intelligence shall transfer to the Secretary from amounts appropriated for the Intelligence Community Management Account for each fiscal year, beginning with fiscal year 2008, $6,000,000, to carry out the grant program for the International Flagship Language Initiative under section 802(a)(1)(F).. 
(c)ConstructionNothing in this section shall be construed as affecting any program or project carried out under the David L. Boren National Security Education Act of 1991 as in effect on the date that precedes the date of the enactment of this Act. 
7.Forgiveness of loans to students at institutions of higher education 
(a)Guaranteed Student LoansPart B of title IV of the Higher Education Act of 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11) the following: 
 
428L.Loan forgiveness for undergraduates in critical foreign languages 
(a)EstablishmentThe Secretary of Education shall establish and implement a program to cancel the obligation of loan borrowers to pay the principal and interest on a loan provided under this part in order to serve as an incentive for students to obtain a degree in a critical foreign language. 
(b)Program Authorized 
(1)In generalThe Secretary shall carry out a program, through the holder of the loan, of assuming the obligation to repay in accordance with subsection (c) the principal and interest, not to exceed a total of $10,000, on a loan made under this part for a borrower who— 
(A)has obtained an undergraduate degree in a critical foreign language; 
(B)is employed in a full-time position— 
(i)in an elementary or secondary school as a teacher of a critical foreign language; or 
(ii)in an agency of the United States Government in a position that regularly requires the use of such critical foreign language; 
(C)is a United States citizen, United States national, permanent legal resident, or citizen of the Freely Associated States; and 
(D)is in repayment status on such loan and is not in default on a loan for which the borrower seeks forgiveness of principal and interest payments. 
(2)Application by borrowersThe Secretary shall, by regulation, establish procedures by which borrowers shall apply for loan repayment under this section. 
(c)Terms 
(1)Promise to complete service required for paymentAny application for payment under subsection (b) shall contain an agreement by the applicant that the applicant will continue in a qualifying service described in subsection (b)(1)(B) for not less than 5 consecutive complete years, or will, upon a failure to complete such 5 years, repay the United States the amount of the principal and interest repaid by the Secretary under subsection (b), at a rate and schedule, and in accordance with regulations, prescribed by the Secretary. Such regulations may provide for waiver by the Secretary of such repayment obligations upon proof of economic hardship as specified in such regulations. 
(2)Payment in installmentsAfter a borrower has obtained a bachelor’s degree in a critical foreign language, the Federal Government shall make payments under this section while the borrower is in loan repayment status and continues in an employment position described in subsection (b)(1)(B). The Secretary shall repay a portion of a borrower’s outstanding loan, not to exceed a total of $10,000, in the following increments: 
(A)up to $1,500 or 15 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the second year of such service; 
(B)up to $1,500 or 15 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the third year of such service; 
(C)up to $2,000 or 20 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the fourth year of such service; and 
(D)up to $5,000 or 50 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the fifth year of such service. 
(d)DefinitionsIn this section: 
(1)Critical foreign languageThe term critical foreign language includes the languages of Arabic, Korean, Japanese, Chinese, Pashto, Persian-Farsi, Serbian-Croatian, Russian, Portuguese, and any other language identified by the Secretary of Education, in consultation with the Defense Language Institute, the Foreign Service Institute, and the National Security Education Program, as a critical foreign language need. 
(2)AgencyThe term agency of the United States Government means any agency, office, establishment, instrumentality, or other entity of the executive, legislative, or judicial branch of the Government.. 
(b)Direct Student LoansPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following: 
 
460A.Loan forgiveness for undergraduates in critical foreign languages 
(a)EstablishmentThe Secretary of Education shall establish and implement a program to cancel the obligation of loan borrowers to pay the principal and interest on a loan provided under this part in order to serve as an incentive for students to obtain a degree in a critical foreign language. 
(b)Program Authorized 
(1)In generalThe Secretary shall carry out a program of assuming the obligation to repay in accordance with subsection (c) the principal and interest, not to exceed a total of $10,000, on a loan made under this part for a borrower who— 
(A)has obtained an undergraduate degree in a critical foreign language; 
(B)is employed in a full-time position— 
(i)in an elementary or secondary school as a teacher of a critical foreign language; or 
(ii)in an agency of the United States Government in a position that regularly requires the use of such critical foreign language; 
(C)is a United States citizen, United States national, permanent legal resident, or citizen of the Freely Associated States; and 
(D)is in repayment status on such loan and is not in default on a loan for which the borrower seeks forgiveness of principal and interest payments. 
(2)Application by borrowersThe Secretary shall, by regulation, establish procedures by which borrowers shall apply for loan repayment under this section. 
(c)Terms 
(1)Promise to complete service required for paymentAny application for payment under subsection (b) shall contain an agreement by the applicant that the applicant will continue in a qualifying service described in subsection (b)(1)(B) for not less than 5 consecutive complete years, or will, upon a failure to complete such 5 years, repay the United States the amount of the principal and interest repaid by the Secretary under subsection (b), at a rate and schedule, and in accordance with regulations, prescribed by the Secretary. Such regulations may provide for waiver by the Secretary of such repayment obligations upon proof of economic hardship as specified in such regulations. 
(2)Payment in installmentsAfter a borrower has obtained a bachelor’s degree in a critical foreign language, the Federal Government shall make payments under this section while the borrower is in loan repayment status and continues in an employment position described in subsection (b)(1)(B). The Secretary shall repay a portion of a borrower’s outstanding loan, not to exceed a total of $10,000, in the following increments: 
(A)up to $1,500 or 15 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the second year of such service; 
(B)up to $1,500 or 15 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the third year of such service; 
(C)up to $2,000 or 20 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the fourth year of such service; and 
(D)up to $5,000 or 50 percent of the borrower’s outstanding loan balance, whichever is less, at the completion of the fifth year of such service. 
(d)DefinitionsIn this section: 
(1)Critical foreign languageThe term critical foreign language includes the languages of Arabic, Korean, Japanese, Chinese, Pashto, Persian-Farsi, Serbian-Croatian, Russian, Portuguese, and any other language identified by the Secretary of Education, in consultation with the Defense Language Institute, the Foreign Service Institute, and the National Security Education Program, as a critical foreign language need. 
(2)AgencyThe term agency of the United States Government means any agency, office, establishment, instrumentality, or other entity of the executive, legislative, or judicial branch of the Government.. 
(c)Report to CongressNot later than 6 months after the date of enactment of this Act, the Secretary of Education shall propose regulations to carry out this section and submit to the appropriate committees of the Congress a report on how the Secretary plans to implement the programs under amendments made by this section and advertise such programs to institutions of higher education and potential applicants. Not later than 6 months after the date on which the comment period for the regulations proposed under the preceding sentence ends, the Secretary shall promulgate final regulations to carry out this section. 
 
